CASE 0:18-cv-03025-JNE-ECW Doc. 151-18 Filed 06/02/20 Page 1 of 21




                          Exhibit 18
 6:19-cv-01112-BHH Date Filed 05/12/20 Entry Number 45 Page 1 of 12
 CASE 0:18-cv-03025-JNE-ECW Doc. 151-18 Filed 06/02/20 Page 2 of 21




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             GREENVILLE DIVISION


In re Receiver for Scott A. Kohn, Future         )
Income Payments, LLC, Joseph P. Hipp,            )     Civil Action No. 6:19-cv-01112-BHH
Kraig S. Aiken, and David N. Kenneally           )
                                                 )


       PETITION FOR A RULE TO SHOW CAUSE AS TO DLA PIPER, LLC

       This Court appointed Receiver Beattie B. Ashmore to collect documents and

information, trace and recover funds, and take other steps to investigate a massive Ponzi

scheme that was orchestrated and carried out by Scott A. Kohn (“Kohn”), Future Income

Payments, LLC (“FIP”), Joseph P. Hipp (“Hipp”), Kraig S. Aiken (“Aiken”), David N.

Kenneally (“Kenneally”), and numerous others, including a variety of entities that they

controlled and were their alter egos. In the Court’s March 3, 2020 most recent Order

concerning the Receiver’s appointment (“Order”), these individuals and companies are

referred to as the “FIP Receivership Entities.” (Order, at 2-4).

       In the course of performing his duties, the Receiver has learned that the FIP

Receivership Entities retained various law firms during the course of the Ponzi scheme. It is

clear that many law firms received substantial sums of money from the FIP Receivership

Entities. As part of his duties, and standing in the shoes of these FIP Receivership Entities

that hired and paid these law firms, the Receiver has requested documents, invoices, and

information from the law firms about the services they performed and has sought an

accounting of the funds they received.

       While DLA Piper, LLC (“DLA”) has produced invoices for one matter, they have
 6:19-cv-01112-BHH Date Filed 05/12/20 Entry Number 45 Page 2 of 12
 CASE 0:18-cv-03025-JNE-ECW Doc. 151-18 Filed 06/02/20 Page 3 of 21




refused to produce other information, including but not limited to invoices for the remaining

matters involving FIP Receivership Entities, despite multiple requests and explanations from

the Receiver concerning his authority and obligation to investigate these matters. DLA was

paid over $1,800,000.00 by the FIP Receivership Entities. As such, the Receiver respectfully

requests that this Court enter an Order for a Rule to Show Cause as to why DLA should not

be compelled to immediately produce the requested information, and for a further order

requiring DLA to reimburse the Receiver for costs and attorney fees incurred in bringing this

matter to the Court’s attention.

                                       BACKGROUND

       On March 12, 2019, Kohn and FIP were indicted on counts of conspiracy to commit

wire and mail fraud stemming from their involvement in an approximately $300 million

criminal Ponzi scheme involving hundreds of victims. Thereafter, on July 9, 2019, Hipp,

Aiken and Kenneally were named in a Superseding Indictment. The underlying criminal

case is United States v. Kohn, et al, 6:19-cr-239-BHH, and is well known to the Court.

       Through a series of Orders, the Court tasked the Receiver with assuming management

and control over all the financial and business affairs for these Defendants as well as all other

FIP Receivership Entities. The Court’s most recent Order, entered March 3, 2020, requires

and authorizes the Receiver to take a number of important steps to investigate and trace the

proceeds of the scheme. These steps include authorizing the Receiver to “[t]ake immediate

possession of all property, assets and estates owned, controlled, used, accessed or authorized

by or for the benefit of the FIP Receivership Entities,” including any books and records, and

to [i]nvestigate the manner in which the affairs of the FIP Receivership Entities were

conducted.” (Order, at 4-5).


                                               2
 6:19-cv-01112-BHH Date Filed 05/12/20 Entry Number 45 Page 3 of 12
 CASE 0:18-cv-03025-JNE-ECW Doc. 151-18 Filed 06/02/20 Page 4 of 21




       The Order also directs the FIP Receivership Entities’ attorneys and agents to “deliver

forthwith upon demand … books and records to the Receiver….,” to “cooperate fully with

the Receiver, including, if requested, appearing for deposition testimony and producing

documents, upon two business days’ notice (which may be sent electronically or by

facsimile),” and to take “no action, directly or indirectly, to hinder, obstruct, or otherwise

interfere with the Receiver in the conduct of his duties or to interfere in any manner, directly

or indirectly, with the custody, possession, management, or control by the Receiver of the

funds, assets, premises, or choses in action” described in the Order. (Order, at 9-10). The

Order further notes that “[t]itle to all property, contracts, rights of action, and books and

records of the FIP Receivership Entities, and their respective principals, wherever located, is

vested by operation of law in the Receiver.” (Order, at 11).

       The Receiver sent letters to dozens of law firms requesting information about their

work for the FIP Receivership Entities, in particular, seeking an understanding of how money

sent to the law firms was spent. The Receiver stands in the shoes of the FIP Receivership

Entities as the client of these law firms, and he has the right to access the same records and

information that the FIP Receivership Entities would have had as original clients of the law

firms. Just as the FIP Receivership Entities would have been entitled to documents, books,

and records concerning the law firms’ work for them and their invoices, the Receiver is

entitled to that same access.

       DLA was hired by the FIP Receivership Entities and was paid over $1,800,000.00 in

funds, all of which came from money deposited by victims of the Ponzi scheme. On

November 11, 2019, the Receiver’s counsel contacted DLA and requested (a) a return of any

funds currently held in retention on matters for the FIP Receivership Entities, (b) all file


                                               3
    6:19-cv-01112-BHH Date Filed 05/12/20 Entry Number 45 Page 4 of 12
    CASE 0:18-cv-03025-JNE-ECW Doc. 151-18 Filed 06/02/20 Page 5 of 21




material, to include all emails, documents, and other correspondence, and (c) an accounting

of all invoice payments and retention funds sent to DLA, with supporting documents such as

copies of checks and wires. (November 11, 2019, letter to DLA attached hereto as Ex. A).1

         DLA said it has no further funds in retention, and offered 8 pages of a “ledger

summary” showing very basic information about payments going to DLA. (Jan. 30, 2020

email from DLA, attached hereto as Ex. C). As to actual invoices, DLA provided invoices

for one matter out of the many it handled. DLA has refused production of any further

information, arguing incorrectly that the Receiver lacks authority to recover this information

and that all other information is privileged, despite refusing to provide a privilege log, more

detailed information to support such a claim, or materials that redact allegedly privileged

information. DLA explained: “We are not obligated to justify privilege assertions or provide

a privilege log. The Receiver is simply not entitled to receive confidential client data related

to entities that the Receiver’s authority does not encompass.” (April 23, 2020 email from

DLA, attached hereto as Ex. D).

         The Receiver was ordered by this Court to investigate the FIP Receivership Entities

and collect funds and information, and he is left with no reasonable alternative but seeking

this Court’s intervention to require DLA’s compliance. At this point, the Receiver asks only

that the Court order DLA to provide complete invoices and additional payment information

concerning all matters it handled involving any of the FIP Receivership Entities and that,

once DLA provides this information, the Receiver be permitted to obtain additional

documents he deems appropriate.         As an initial production, the Receiver has simply


1
    Copies of relevant correspondence are attached hereto as Exhibits A through D.



                                               4
 6:19-cv-01112-BHH Date Filed 05/12/20 Entry Number 45 Page 5 of 12
 CASE 0:18-cv-03025-JNE-ECW Doc. 151-18 Filed 06/02/20 Page 6 of 21




requested the invoices for each matter, but should be entitled to review additional documents

as his investigation proceeds.

       The Receiver further respectfully requests that DLA be required to reimburse the

Receiver for his costs and expenses incurred in bringing this matter to the Court’s attention,

as it ultimately serves to dwindle the recovery that is being sought for the ultimate benefit of

the Ponzi scheme’s victims.2

                                          ARGUMENT

1.     The Court Granted the Receiver Authority to Obtain the Information from DLA

       The Court’s March 3, 2020 Order authorizes the Receiver to obtain the files related to

DLA’s representation of the FIP Receivership Entities. The Order directs the Receiver to

“[t]ake immediate possession of all property, assets and estates owned, controlled, used,

accessed or authorized by or for the benefit of the FIP Receivership Entities,” including any

books and records, and to [i]nvestigate the manner in which the affairs of the FIP

Receivership Entities were conducted.” (Order, at 4-5). The Order also directs the FIP

Receivership Entities’ attorneys and agents to “deliver forthwith upon demand … books and

records to the Receiver….” and to “cooperate fully with the Receiver, including, if requested,

… producing documents.” (Order, at 9-10). The Order confirms that any records that the

FIP Receivership Entities could have accessed can now be accessed by the Receiver,

explaining that “[t]itle to all property, contracts, rights of action, and books and records of the


       2
          The Receiver has learned that DLA recently appeared in this Court to represent
Shurwest, LLC in connection with FIP receivership matters. Shurwest, LLC was integrally
involved in the underlying Ponzi scheme. Shurwest, LLC has been sued by a substantial
number of FIP victims across the country and was the employer for Melanie Jo Schulze-
Miller, a person listed in the Court’s Order. (Order, at 3).



                                                5
 6:19-cv-01112-BHH Date Filed 05/12/20 Entry Number 45 Page 6 of 12
 CASE 0:18-cv-03025-JNE-ECW Doc. 151-18 Filed 06/02/20 Page 7 of 21




FIP Receivership Entities, and their respective principals, wherever located, is vested by

operation of law in the Receiver.” (Order, at 11).

          There can be no legitimate dispute that the FIP Receivership Entities that retained

DLA would have a right to see their own client records and files, including detailed invoices

and payment information. The FIP Receivership Entities paid over $1,800,000.00 to DLA

for its services, and they would have been entitled to receive – and likely did receive –

invoices detailing how these funds were spent. Given the Receiver’s role and the Court’s

Order, there is no reason that these records are beyond the scope of the Receiver’s authority.

          DLA’s initial argument for refusing production was that it only had to produce client

files on matters where only FIP and Kohn were clients, and that matters involving other FIP

Receivership Entities were not within the Receiver’s authority.         DLA argued that the

Receiver only stands in the shoes of Kohn, Hipp, Keneally and FIP, and that DLA did not

have to produce all of the requested information because “[m]ost of the matters we handled

for Future Income Payments involved other, third-parties as clients (i.e., clients who are not

among the[se] Defendants). Accordingly, these other clients do not fall within the scope of

the Receiver’s authority.” (See, e.g., Jan. 27, 2020 email from DLA, attached hereto as Ex.

B).

          To support this argument, DLA disclosed the following file numbers, with the DLA

clients listed:

         391904-000001: Scott A. Kohn; Future Income Payments, Inc. (FIP); Pensions,
          Annuities and Settlements, LLC; & Cash Flow Investment Partners LLC

         391904-000003: TBD – awaiting confirmation from responsible partner.

         391904-000004: TBD – awaiting confirmation from responsible partner.



                                                6
 6:19-cv-01112-BHH Date Filed 05/12/20 Entry Number 45 Page 7 of 12
 CASE 0:18-cv-03025-JNE-ECW Doc. 151-18 Filed 06/02/20 Page 8 of 21




      391904-000005: Scott A. Kohn; Future Income Payments, Inc. (FIP); Cash Flow
       Investment Partners LLC; Car Champs Finance, LLC; & AAA Auto Lease to Own
       Holdings LLC

      391904-000006: Scott A. Kohn; Future Income Payments, LLC; & Cash Flow
       Outsourcing Services, Inc.

      391904-000007: Scott A. Kohn & Future Income Payments, LLC

      391904-000008: Scott A. Kohn; Future Income Payments, LLC; Buysell Annuity,
       Inc.; Cash Flow Investment Partners, LLC; Pension Advance, LLC; PAS California
       LLC; & London Square Specialty Services, LLC.

      391904-000009: Scott A. Kohn; Future Income Payments, LLC; Pensions, Annuities
       and Settlements, LLC; & Cash Flow Investment Partners, LLC.

(Jan. 30, 2020 email from DLA, attached hereto as Ex. C).

       DLA believes that, because the only matter where only FIP and Kohn were clients

was 391904-000007 as listed above, it did not have to produce information on other files

where alleged “third-parties” were joint clients with FIP and Kohn. However, the “third-

parties” DLA identified included Pensions, Annuities and Settlements, LLC, Cash Flow

Investment Partners LLC, AAA Auto Lease to Own Holdings LLC, and Cash Flow

Outsourcing Services, Inc. – which are included in the Court’s Order as being FIP

Receivership Entities. (See Order, at 2-4). DLA has no basis for withholding information on

these matters, as the Court has already determined that those clients were controlled by or

alter egos of Kohn, FIP, and the other Defendants, and are therefore within the scope of the

Receiver’s authority.

       There are two matters DLA identified that involved Car Champs Finance, LLC and

Pension Advance, LLC, which are entities that are not listed as FIP Receivership Entities

under the Court’s Order, but this fact does not permit DLA to refuse production. Rather, Car



                                             7
 6:19-cv-01112-BHH Date Filed 05/12/20 Entry Number 45 Page 8 of 12
 CASE 0:18-cv-03025-JNE-ECW Doc. 151-18 Filed 06/02/20 Page 9 of 21




Champs Finance, LLC and Pension Advance, LLC were joint clients with the FIP

Receivership Entities, with payment provided by FIP. In any such joint client representation,

law firms typically share information with all joint clients, lest the firms run into ethical

complications about withholding information from their clients.3

       The Receiver is simply seeking the same access to the FIP Receivership Entities’

invoices and file materials that the FIP Receivership Entities once had and would have been

entitled to see as DLA clients. This is precisely the type of authority granted by the Court’s

Order, which confirms that “[t]itle to all property, contracts, rights of action, and books and

records of the FIP Receivership Entities, and their respective principals, wherever located, is

vested by operation of law in the Receiver.” (Order, at 11). The Receiver stands in the shoes

of the FIP Receivership Entities, as the client of these law firms, and has the right to access

the same records and information that the FIP Receivership Entities would have had as

original clients of the law firms. See id. DLA cannot legitimately refuse to provide its own

clients with information about how it spent their money, and for the same reason, it cannot

refuse to provide this information to the Receiver.

2.     DLA Cannot Rely on Privilege to Refuse Production

       When the Receiver explained to DLA that the Court’s Order covered all FIP

Receivership Entities, not just FIP and Kohn, DLA offered a second reason why it should not

have to comply, claiming the information was privileged. This argument is misplaced and

again fails to recognize that privilege is not being broken or waived, because the Receiver

stands in the shoes of the FIP Receivership Entities, who were clients of the firm. Just as it


       3
         Engagement letters between DLA and the FIP Receivership Entities may provide
information related to the sharing of information with joint clients.


                                               8
 6:19-cv-01112-BHH Date Filed 05/12/20 Entry Number 45 Page 9 of 12
 CASE 0:18-cv-03025-JNE-ECW Doc. 151-18 Filed 06/02/20 Page 10 of 21




would not implicate privilege if a client of a firm requests his own files and invoices, it

would not implicate privilege for the Receiver standing in that client’s shoes to request the

same information.

       Even if privilege could be an issue here, and it is not, the Order specifically permits

the Receiver to “waive any attorney-client or other privilege held by Defendants.” (Order, at

7). DLA has attempted to narrowly construe “Defendants” to apply just to the “named

Defendants,” presumably FIP, Kohn, Hipp, Aiken, and Kenneally, but this is incorrect and

ignores the Court’s determination that the FIP Receivership Entities were “controlled by

and/or alter egos” of these Defendants. It would be non-sensical to interpret the Order as

allowing the Receiver to waive privilege as to FIP, but not to any company the Court has

already determined was an alter ego or controlled by FIP. Regardless, the question of

privilege is a red herring, because the Receiver does not need to “waive” privilege to have

the FIP Receivership Entities’ law firm provide their records to him – by operation of law

and the Court’s Order, the Receiver stands in the shoes of these FIP Receivership Entities

and has a right to these materials. A client is not “waiving privilege” when requesting its

own files from a law firm.

       Moreover, DLA cannot rely on privilege because it has failed to provide anything

other than a blanket argument, without offering any additional information such as a

privilege log or redacted documents. Generally, “the burden of establishing the applicability

of the attorney-client privilege rests on the proponent of the privilege.” Zeus Enters v. Alphin

Aircraft, Inc., 190 F.3d 238, 244 (4th Cir. 1999). Further, “[t]he proponent of the privilege

must establish not only that an attorney-client relationship exists, but also that the specific

communications at issue are privileged….” Id.


                                               9
 6:19-cv-01112-BHH Date Filed 05/12/20 Entry Number 45 Page 10 of 12
 CASE 0:18-cv-03025-JNE-ECW Doc. 151-18 Filed 06/02/20 Page 11 of 21




       As to invoices and billing records specifically, Chaudhry v. Gallerizzo, 174 F.3d 394

(4th Cir. 1999), explained that “[t]ypically, the attorney-client privilege does not extend to

billing records and expense reports, unless they “also reveal the motive of the client in

seeking representation, litigation strategy, or the specific nature of the services provided,

such as researching particular areas of law.” Chaudhry, 174 F.3d at 402 (citations omitted).

Even with this possible exception, our courts have noted that a blanket assertion of privilege

is not proper. See generally, Baker v. Bogwarner Morse Tec, 2012 U.S. Dist. LEXIS

203016, *5 (S.D. W. Va. May 3, 2012) (“Plaintiff’s billing records are not properly withheld

in their entirety on blanket assertions of attorney-client privilege and work product

protection.”). Similarly, in litigation between adverse parties, a party invoking the privilege

has to produce a privilege log with sufficient information, along with possibly redacted

documents, to carry the burden of showing why a particular privilege applies.4

       Despite this clear authority and practice, DLA makes the assertion that “[w]e are not

obligated to justify privilege assertions or provide a privilege log. The Receiver is simply not

entitled to receive confidential client data related to entities that the Receiver’s authority does

not encompass.” (April 23, 2020 email from DLA, attached hereto as Ex. D). Privilege is

not a consideration here given that the Receiver has authority to seek documents and

information belonging to the FIP Receivership Entities. Moreover, DLA cannot make a

blanket refusal without offering any other information to carry its burden, whether in the




       4
        Of course, the whole point here is that the Receiver is not adverse to DLA at this
time. The Receiver stands in the shoes of DLA’s clients, the FIP Receivership Entities.



                                                10
 6:19-cv-01112-BHH Date Filed 05/12/20 Entry Number 45 Page 11 of 12
 CASE 0:18-cv-03025-JNE-ECW Doc. 151-18 Filed 06/02/20 Page 12 of 21




form of a privilege log or redacted materials.5

3.     DLA Should Produce Invoices for All Matters, Permitting the Receiver to Determine
       What Additional Documents Should be Provided

       At a minimum, and given the Receiver’s charge to determine where and how the

funds of the Ponzi scheme were spent, DLA should first produce all invoices from its

representation of matters involving the FIP Receivership Entities. FIP paid for the firm’s

services and undoubtedly did receive – or would have been entitled to receive – the invoices

for these matters. DLA has no legitimate claim to withhold their production, and should do

so immediately. After these invoices are received, the Receiver can then determine what

additional documents are needed.       To avoid future disputes with DLA concerning the

Receiver’s authority, however, the Receiver respectfully requests that the Court enter an

order confirming that DLA must provide the invoices, backup documentation (e.g., checks,

wire transfers, etc.), files, communications, and any other documents concerning DLA’s

representation of the FIP Receivership Entities, including the matters in which the FIP

Receivership Entities are jointly represented with other clients.

                                        CONCLUSION

       DLA cannot refuse to produce to the Receiver the invoices and other documents

concerning its representation of the FIP Receivership Entities. For the foregoing reasons, the

Receiver respectfully requests that the Court enter a Rule to Show Cause as to why DLA

should not be ordered to comply with the Receiver’s requests, and ordering DLA to

reimburse the Receiver for his fees and expenses incurred in bringing this matter to the


       5
           DLA claimed it would produce client information if the Court “ultimately
amend[ed] the Order to expand the Receiver’s authority.” (April 23, 2020 email from DLA,
attached hereto as Ex. D).


                                               11
6:19-cv-01112-BHH Date Filed 05/12/20 Entry Number 45 Page 12 of 12
CASE 0:18-cv-03025-JNE-ECW Doc. 151-18 Filed 06/02/20 Page 13 of 21




Court’s attention. At a minimum, DLA should be ordered to produce the invoices and back

up documents concerning them for any matters where DLA represented a FIP Receivership

Entity, including any matter in which a FIP Receivership Entity was represented with other

client(s), permitting the Receiver to review this information and thereafter request and

receive any additional documents concerning the DLA representation.

                                           Respectfully submitted,


                                           THE TOLLISON LAW FIRM, P.A.

                                           /s/L. Walter Tollison, III
                                           L. Walter Tollison, III
                                           Federal Bar No. 4117
                                           Walt.tollison@thetollisonlawfirm.com
                                           /s/Lauren S. Price
                                           Lauren S. Price
                                           Federal Bar No. 10406
                                           Lauren.price@thetollisonlawfirm.com
                                           18-B S. Markley Street
                                           Greenville, South Carolina 29601
                                           Phone: (864) 451-7038
                                           Fax:     (864) 451-7591

                                           VANDERBLOEMEN LAW FIRM, P.A.

                                           Thomas E. Vanderbloemen
                                           Federal Bar No. 9858
                                           tom@vanderbloemenlaw.com
                                           330 East Coffee Street
                                           Greenville, South Carolina 29601
                                           Phone: (864) 250-9530

                                           Attorneys for the Receiver



May 12, 2020
Greenville, South Carolina




                                           12
6:19-cv-01112-BHH Date Filed 05/12/20 Entry Number 45-1 Page 1 of 2
CASE 0:18-cv-03025-JNE-ECW Doc. 151-18 Filed 06/02/20 Page 14 of 21




                  EXHIBIT A
6:19-cv-01112-BHH Date Filed 05/12/20 Entry Number 45-1 Page 2 of 2
CASE 0:18-cv-03025-JNE-ECW Doc. 151-18 Filed 06/02/20 Page 15 of 21
6:19-cv-01112-BHH Date Filed 05/12/20 Entry Number 45-2 Page 1 of 2
CASE 0:18-cv-03025-JNE-ECW Doc. 151-18 Filed 06/02/20 Page 16 of 21




                  EXHIBIT B
                6:19-cv-01112-BHH Date Filed 05/12/20 Entry Number 45-2 Page 2 of 2
                CASE 0:18-cv-03025-JNE-ECW Doc. 151-18 Filed 06/02/20 Page 17 of 21




From:                              Dagostino, Alida <alida.dagostino@dlapiper.com>
Sent:                              Monday, January 27, 2020 9:44 AM
To:                                Walt Tollison
Cc:                                Lauren Price; Stacy Nixon (snixon@receiverfip.com); Elizabeth Clark
                                   (eclark@receiverfip.com); Peterson, Joseph
Subject:                           RE: Scott A. Kohn, Future Income Payments


Mr. Tollison,

I appreciate your follow up and patience while we’ve been evaluating the Receiver’s request. The receivership order
granted the Receiver authority over the “Defendants” defined to include Messrs. Kohn, Hipp, Keneally and Future
Income Payments LLC. The Receiver does not stand in the shoes of other entities related to one or more of these
Defendants, or, by extension, appear to have authority on the basis of this order to receive their client file documents.

This poses a complication. Most of the matters we handled for Future Income Payments involved other, third-parties as
clients (i.e., clients who are not among the Defendants). Accordingly, these other clients do not fall within the scope of
the Receiver’s authority. There is only one matter we have identified that we believe involved the representation of only
Mr. Kohn and Future Income Payments. We are confirming that with the relationship attorney, and if that is accurate,
we will transfer documents related to that one matter as quickly as possible.

In the meantime, per your request, I have confirmed with our finance department that there are no funds related to
Future Income Payments in our client trust account.

Thank you, and I’m copying my colleague, Joe Peterson, as he will assist as we proceed.


Alida Dagostino
(312) 368-7293
6:19-cv-01112-BHH Date Filed 05/12/20 Entry Number 45-3 Page 1 of 2
CASE 0:18-cv-03025-JNE-ECW Doc. 151-18 Filed 06/02/20 Page 18 of 21




                  EXHIBIT C
                                                                                   6:19-cv-01112-BHH Date Filed 05/12/20 Entry Number 45-3 Page 2 of 2
                                                                                   CASE 0:18-cv-03025-JNE-ECW Doc. 151-18 Filed 06/02/20 Page 19 of 21




From:                                                                                            Peterson, Joseph <joseph.peterson@dlapiper.com>
Sent:                                                                                            Thursday, January 30, 2020 1:51 PM
To:                                                                                              Walt Tollison; Dagostino, Alida
Cc:                                                                                              Lauren Price; Stacy Nixon (snixon@receiverfip.com); Elizabeth Clark
                                                                                                 (eclark@receiverfip.com)
Subject:                                                                                         RE: Scott A. Kohn, Future Income Payments
Attachments:                                                                                     DLA_0000001.pdf; DLA_0000002.pdf; DLA_0000003.pdf; DLA_0000004.pdf; DLA_
                                                                                                 0000005.pdf; DLA_0000006.pdf; DLA_0000007.pdf; DLA_0000008.pdf


Dear Mr. Tollison:

Following up on your January 27, 2020 message - we are willing to provide a ledger summary detailing the fees and costs
billed and collected for each of the 8 matters for which time was billed. Attached are those reports. Below is a list
identifying the clients for each respective matter:

391904-000001: Scott A. Kohn; Future Income Payments, Inc. (FIP); Pensions, Annuities and Settlements, LLC; & Cash
Flow Investment Partners LLC

391904-000003: TBD – awaiting confirmation from responsible partner.
391904-000004: TBD – awaiting confirmation from responsible partner.

391904-000005: Scott A. Kohn; Future Income Payments, Inc. (FIP); Cash Flow Investment Partners LLC; Car Champs
Finance, LLC; & AAA Auto Lease to Own Holdings LLC

391904-000006: Scott A. Kohn; Future Income Payments, LLC; & Cash Flow Outsourcing Services, Inc.

391904-000007: Scott A. Kohn & Future Income Payments, LLC

391904-000008: Scott A. Kohn; Future Income Payments, LLC; Buysell Annuity, Inc.; Cash Flow Investment Partners, LLC;
Pension Advance, LLC; PAS California LLC; & London Square Specialty Services, LLC.

391904-000009: Scott A. Kohn; Future Income Payments, LLC; Pensions, Annuities and Settlements, LLC; & Cash Flow
Investment Partners, LLC.

As you can see, the only matter that involved solely named Defendants is matter no. 7 so we are preparing file
documents for that matter. We will follow up with you when we have a better understanding of volume and our
anticipated production timeline.

Regards,

Joseph Peterson
Attorney, Office of General Counsel
T +1 410.580.4679
F +1 410.580.3679
M +1 410.294.6517
E joseph.peterson@dlapiper.com

     To help protect y ou r priv acy , Microsoft Office prev ented automatic download of this
     picture from the Internet.
     DLA Piper Logo
6:19-cv-01112-BHH Date Filed 05/12/20 Entry Number 45-4 Page 1 of 2
CASE 0:18-cv-03025-JNE-ECW Doc. 151-18 Filed 06/02/20 Page 20 of 21




                  EXHIBIT D
                                                                                   6:19-cv-01112-BHH Date Filed 05/12/20 Entry Number 45-4 Page 2 of 2
                                                                                   CASE 0:18-cv-03025-JNE-ECW Doc. 151-18 Filed 06/02/20 Page 21 of 21




From:                                                                                            Peterson, Joseph <joseph.peterson@dlapiper.com>
Sent:                                                                                            Thursday, April 23, 2020 12:58 PM
To:                                                                                              Walt Tollison
Cc:                                                                                              Dagostino, Alida; Lauren Price; Stacy Nixon
Subject:                                                                                         RE: Future Income Payments


Dear Walt:

On behalf of the Receiver, you requested certain client file information related to those former DLA clients whom the
Court has placed within the Receiver’s authority. The Receiver’s authority is derived from the March 3, 2020 Court
Order, which does not provide the Receiver with privilege waiver authority over any of the entities not defined as
“Defendants.” See March 3, 2020 Amended Order of Appointment at para. 6 (docket no. 41). We have provided you
with the requested ledger summary and a set of invoices for the matter that DLA handled for those named
Defendants. We have satisfied our ethical obligations. The additional information you seek is client confidential data for
Firm clients who do not fall into the scope of the Receiver’s authority. This is not a discovery issue; this is a client
confidentiality issue. We are not obligated to justify privilege assertions or provide a privilege log. The Receiver is
simply not entitled to receive confidential client data related to entities that the Receiver’s authority does not
encompass.

If the Court ultimately amends the Order to expand the Receiver’s authority over these other entities, please let us know
and we’ll be happy to provide client file information at that time.

Regards,

Joseph Peterson
Attorney, Office of General Counsel
T +1 410.580.4679
F +1 410.580.3679
M +1 410.294.6517
E joseph.peterson@dlapiper.com

     To help protect y ou r priv acy , Microsoft Office prev ented automatic download of this
     picture from the Internet.
     DLA Piper Logo




DLA Piper LLP (US)
The Marbury Building
6225 Smith Avenue
Baltimore, Maryland 21209-3600
United States
www.dlapiper.com
